UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 AMENDMENT NO.3 TO FORM 10 GENERAL FORM FOR REGISTRATION OF SECURITIES Pursuant to Section 12(b) or (g) of The Securities Exchange Act of 1934 GENIE ENERGY LTD. (Exact name of registrant as specified in its charter) Delaware 45-2069276 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 550 Broad Street, Newark, New Jersey 07102 (Address of principal executive offices, zip code) (973) 438-3500 (Registrant’s telephone number, including area code) With copies to: Genie Energy Ltd. 5 5 0 Broad Street Newark, New Jersey 07102 Attention: Claude Pupkin Dov T. Schwell, Esq. c/o Schwell Wimpfheimer & Associates LLP 1430 Broadway, Suite 1615 New York, NY 10018 (646) 328-0795 Securities to be registered pursuant to Section12(b) of the Act: Title of each class to be registered Name of each exchange on which registered N/A N/A Securities registered pursuant to section12(g) of the Act: Class B common stock, par value $0.01 per share Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “small reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer x Smaller reporting company o INFORMATION INCLUDED IN INFORMATION STATEMENT AND INCORPORATED BY REFERENCE IN FORM 10 CROSS-REFERENCE SHEET BETWEEN INFORMATION STATEMENT AND ITEMS OF FORM 10 This registration statement on Form 10 (the “Form 10”) incorporates by reference information contained in the information statement filed as exhibit 99.1 hereto (the “information statement”). The cross-reference table below identifies where the items required by Form 10 can be found in the information statement. Item No. Item Caption Location in Information Statement 1. Business “Executive Summary” and “Business” 1A. Risk Factors “Risk Factors” 2. Financial Information “Unaudited Pro Forma Consolidated Financial Data;” “Selected Financial Data” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations” 3. Properties “Executive Summary” and “Business” 4. Security Ownership of Certain Beneficial Owners and Management “Security Ownership by Certain Beneficial Owners and Management” 5. Directors and Executive Officers “Management” 6. Executive Compensation “Executive Compensation” 7. Certain Relationships and Related Transactions, and Director Independence “Our Relationship with IDT After the Spin-Off and Related Person Transactions” 8. Legal Proceedings “Legal Proceedings” 9. Market Price of and Dividends on the Registrant’s Common Equity and Related Stockholder Matters “Executive Summary;” “Risk Factors;” “The Spin-Off;” “Dividend Policy;” and “Description of Our Capital Stock” Recent Sale of Unregistered Securities None Description of Registrant’s Securities to be Registered “Description of Our Capital Stock” Indemnification of Directors and Officers “Description of Our Capital Stock;” and “Our Relationship with IDT After the Spin-Off and Related Person Transactions” Financial Statements and Supplementary Data including the Consolidated Financial Statements “Unaudited Pro Forma Consolidated Financial Data;” “Management’s Discussion and Analysis of Financial Condition and Results of Operations;” and “Index to Consolidated Financial Statements” Changes in and Disagreements with Accountants on Accounting and Financial Disclosure None Financial Statements and Exhibits “Unaudited Pro Forma Consolidated Financial Data”; “Management’s Discussion and Analysis of Financial Condition and Results of Operations”; “Index to Financial Statements” and the financial statements referenced therein (a)List of Financial Statements The following historical and pro forma consolidated financial statements of Genie Energy Ltd. are included in the information statement and filed as part of this registration statement on Form 10: 1 Audited Consolidated Financial Statements, including Report of Independent Registered Public Accounting Firm on consolidated balance sheets as of July 31, 2011 and 2010, and the related consolidated statements of operations, comprehensive income, equity and cash flows for each of the years in the three-year period ended July 31, 2011; Condensed Consolidated Pro Forma Balance Sheet as of July 31, 2011 (unaudited); Condensed Consolidated Pro Forma Statements of Operations for the year ended July 31, 2011 (unaudited); and Audited Financial Statements for Significant Subsidiary (American Shale Oil, LLC). (b)Exhibits The following exhibits are filed herewith unless otherwise indicated: Exhibit Number Exhibit Description Form of Separation and Distribution Agreement between IDT Corporation and Genie Energy Ltd. Certificate of Incorporation of Genie Energy Ltd. 3.1.A Amended and Restated Certificate of Incorporation of Genie Energy Ltd. By-Laws of Genie Energy Ltd. 3.2.A Amended By-Laws of Genie Energy Ltd. Specimen common stock certificate of Genie Energy Ltd. *10.1 2011 Stock Option and Incentive Plan Form of Transition Services Agreement Form of Tax Separation Agreement Preferred Supplier Agreement between IDT Energy, Inc. and BP Energy Company, dated June 29, 2009, as amended ** *10.5 Employment Agreement, effective as of October 28, 2011, between Genie Energy Ltd. and Howard Jonas *10.6 Employment Agreement, effective as of October 28, 2011, between Genie Energy Ltd. and Claude Pupkin *10.7 Employment Agreement, effective as of October 28, 2011, between Genie Energy Ltd. and Avi Goldin List of Subsidiaries of Genie Energy Ltd. Consent of Zwick and Banyai, PLLC Consent of Zwick and Banyai, PLLC Definitive Information Statement of Genie Energy Ltd., dated as of October 28 , 2011 Index to Audited Financial Statements for Significant Subsidiary (American Shale Oil, LLC) Consent of Prospective Director – W. Wesley Perry Consent of Prospective Director – Alan Rosenthal Consent of Prospective Director – Allan Sass * Management contract or compensatory plan or arrangement ** This exhibit is filed herewith but reflects a redacted copy of the agreement. We have filed a confidentiality request with the Securities and Exchange Commission with respect to certain portions of the agreement. 2 SIGNATURE Pursuant to the requirements of Section 12 of the Securities Exchange Act of 1934, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized. GENIE ENERGY LTD. Dated: November 14 , 2011 By: /s/Claude A. Pupkin Name Claude A. Pupkin Title Chief Executive Officer 3 INDEX TO EXHIBITS Exhibit Number Exhibit Description Form of Separation and Distribution Agreement between IDT Corporation and Genie Energy Ltd. Certificate of Incorporation of Genie Energy Ltd. 3.1.A Amended and Restated Certificate of Incorporation of Genie Energy Ltd. By-Laws of Genie Energy Ltd. 3.2.A Amended By-Laws of Genie Energy Ltd. Specimen common stock certificate of Genie Energy Ltd. *10.1 2011 Stock Option and Incentive Plan Form of Transition Services Agreement Form of Tax Separation Agreement Preferred Supplier Agreement between IDT Energy, Inc. and BP Energy Company, dated June 29, 2009, as amended ** *10.5 Employment Agreement, effective as of October 28, 2011, between Genie Energy Ltd. and Howard Jonas *10.6 Employment Agreement, effective as of October 28, 2011, between Genie Energy Ltd. and Claude Pupkin *10.7 Employment Agreement, effective as of October 28, 2011, between Genie Energy Ltd. and Avi Goldin. List of Subsidiaries of Genie Energy Ltd. Consent of Zwick and Banyai, PLLC Consent of Zwick and Banyai, PLLC Definitive Information Statement of Genie Energy Ltd., dated as of October28 , 2011 Index to Audited Financial Statements for Significant Subsidiary (American Shale Oil, LLC) Consent of Prospective Director – W. Wesley Perry Consent of Prospective Director – Alan Rosenthal Consent of Prospective Director – Allan Sass * Management contract or compensatory plan or arrangement ** This exhibit is filed herewith but reflects a redacted copy of the agreement. We have filed a confidentiality request with the Securities and Exchange Commission with respect to certain portions of the agreement. 4
